This cause comes on to be heard upon a motion to dismiss the proceeding in error, upon the *Page 567 
ground that it was frivolous and taken for the purpose of delay only. We think the motion to dismiss is well taken and should be sustained. It is impossible to distinguish the cause and circumstances attending the proceedings of the trial court in the case at bar from Bilby v. Cochran et al., 47 Okla. 545,149 P. 143, wherein a motion to dismiss the appeal was sustained upon the same ground. In that case it was held:
"Where plaintiff sues upon a promissory note and defendant answers by an unverified general denial, and upon motion of plaintiff judgment is rendered for plaintiff on the pleadings, an appeal, assigning the rendition of such judgment as error, without stating any defense to plaintiff's action, will be dismissed as frivolous."
For the reason stated, the proceeding in error must be dismissed.
All the Justices concur.